DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in reply to Applicants’ correspondence of 02/02/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 06/30/2021 Applicants elected, without traverse, the invention of Group I drawn to methods comprising mutation detection, and the particular species that is a mutation in MUC5B.

Withdrawn Claim Rejection - Improper Markush Grouping
The rejection of claims under the judicially approved "improper Markush grouping" doctrine, as set forth on pages 3-5 of the Office Action of 08/04/2021, is withdrawn in light of the amendments to the claims.


Withdrawn Claim Rejections - 35 USC § 112 - Indefiniteness
The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 5-7 of the Office Action of 08/04/2021, is withdrawn in light of the amendments to the claims.

Maintained Claim Rejections - 35 USC § 112 – Scope of Enablement
Claims 1-2, 7,9-10, 33, 118 and 120-121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating a fibrotic lung disease in an asymptomatic subject comprising detecting the presence of a T allele at rs35705950 in the promoter of the MUC5B gene in a human subject, does not reasonably provide enablement for the methods as claimed which generically encompass detecting any mutation in an sequence encoding MUC5B.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The rejected claims are directed to methods of treating a fibrotic lung disease in an asymptomatic subject.  The nature of the invention and the breadth of the claims encompass the detection of any allele of any mutation in a sequence encoding MUC5B in any subject organism.  The claims, in light of the teachings of the specification, are directed to the identification of the need for treatment in an asymptomatic subject based on an asserted association between MUC5B allelic content and increased risk of developing a fibrotic lung disease.  See for example:


Para [00330] – PrePF can be predicted using a combination of clinical risk factors, the MUC5B promoter variant rs35705950, and a panel of biomarkers.

Para [00356] – This study aims to: (1) examine risk factors, including two common fibrosis- associated genetic variants in MUC5B and TERT, for undiagnosed pulmonary fibrosis (PrePF) in FIP first-degree relatives; and (2) determine the utility of a deep learning, texture- based qHRCT method in the detection of early fibrosis in this cohort.   

So the claims in light of the specification require knowledge of a robust and reliable association between any allele of MUC5B and the need for treatment of a fibrotic lung disease in any subject organism.
	The breadth of the claims is relevant when considering the particular direction provided by the specification and the single working example related to the elected MUC5B gene.  The specification provides that the T allele of rs35705920 in the promoter of the MUC5B gene is overrepresented in subjects with the idiopathic pulmonary fibrosis (IPF) phenotype.  The specification does not provide any analysis of any non-human subjects, and does not teach any other alleles, or any other content at different positions of MUC5B, as associated with fibrotic lung disease.
	While the state of the art and level of skill in the art with regard to detection of any known allele in a sample is high, the unpredictability in associating any particular allele with a specific phenotype, as is required by the claims, is higher.  The unpredictability is demonstrated by the related art.

Further relevant to the breadth of the claims, and the generically encompassed mutations, it is noted that the association of gene content and phenotype is itself a highly unpredictable art.  Lucentini (2004) teaches that it is strikingly common for follow-up studies to find gene-disease associations wrong (left column, 3rd paragraph).  Lucentini teaches that two recent studies found that typically when a finding is first published linking a given gene to a disease there is only roughly a one-third chance that the study will reliably confirm the finding (left column, 3rd paragraph).  Lucentini teaches that bigger sample sizes and more family-based studies, along with revising statistical st complete paragraph).  
Furthermore, where the claims generically encompass any subject organism, it is relevant to point out the unpredictability in extrapolating the particular data of the specification to phenotypes in different non-human animals.  Proteins with similar sequences may have markedly different functionalities in different organisms.  Juppner (1995) et al teaches that despite significant structural conservation, rat, opossum, and human PTH/PTHrP receptor homologs display distinct functional characteristics (Abstract; pp.39S-40S)
A large and prohibitive amount of experimentation would be required to make and use the claimed invention.  Within the scope of the claimed invention one would have to determine which alleles of any mutations in MUC5B are associated with a fibrotic lung disease in any organism.  Such determinations would require large case:control studies an subsequent validation of any associations.  Even if such experimentation were performed it is unpredictable whether or not any associations beyond those of the instant specification would be identified.
Taking into consideration the factors outlined above, including the nature of the invention and the breadth of the claims, the state of the art, the level of skill in the art and its high level of unpredictability, the amount of guidance by the applicant and the specific working examples, it is the conclusion the an undue amount of experimentation would be required to make and use the full scope of the claimed invention.
Response to Remarks

	The rejection as maintained above is founded on the implicit associate between a MUC5B mutation and a subjects’ ability to benefit from treatment of a fibrotic lung disease.  Where the rejection is directed to the generic breadth of the MUC5B mutations detected in the claimed methods, and the lack of any particular required allele of the rs35705950 specified in some of the claims, Applicants have argued that “a skilled artisan would recognize that an asymptomatic subject, with other mutations in a sequence encoding Mucin 5B (MUCSB), other than the one specifically taught in the examples of the instant specification (i.e. T allele of rs35705920 in the promoter of the MUC5B gene), would benefit from the method of treating a fibrotic lung disease as recited in amended claim 1”.  
	The Examiner maintains that the state of the art with regard to genotype:phenotype associations is that it is unpredictably as to what physiological effect any mutation or allele may have on a subject organism.  The Examiner maintains that where the claims generically encompass any mutation in MUC5B, there are approximately 15,000 known mutations in the human MUC5B gene locus (though the claims are not limited to human subjects, single nucleotide mutations, or known mutations).  See for example the list of mutations in the MUC5B gene region provided by the dbSNP database form NCBI.  There a various mutations in the upstream region of the gene, the 5’- and 3’-UTRs, introns, and almost every one of the 5761 codons in 

Maintained Rejections - 35 USC § 103
Newly Presented as Necessitated By Claim Amendments
Claims 1-2, 7,9-10, 33, 118 and 120-121 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathai et al (2016) in view of Chen et al (2013) and Mazzei et al (2015).
Relevant to instantly rejected claims 1, 2, 7, 9, 10, 118, and 120, Mathai et al teaches detecting the presence of the T allele of the MUC5B promoter variant rs35705950 in blood samples from asymptomatic siblings (>40 years old) of patients with established familial interstitial pneumonia, and teaches that and the allele is associated with increased risk of both idiopathic pulmonary fibrosis (IPF) and asymptomatic interstitial lung abnormalities.  Mathai et al teaches the detection of usual interstitial pneumonia (UIP) and fibrotic interstitial lung disease (FILD) using high-resolution CT of the subjects.  Mathai et al concludes that rs35705950 genotype may allow early identification of IPF in this at-risk population.  Relevant to the rejection of claim 121, the sequence of SEQ ID NO:  7 as recited in the claim is the human genomic sequence context of the rs35705950 variant that is disclosed in the cited prior art. 

Relevant to the instantly rejected claims, Chen et al teaches (e.g.:  p.4, left col) the application of early therapeutic intervention in the treatment of interstitial lung disease.  The reference provides that identification of asymptomatic preclinical ILD is useful in categorizing subjects that may be suitable for therapeutic intervention.  The reference further teaches that identifying subject early in the disease pathology (even in the absence of clinical symptoms) can be used to select patients for more aggressive pharmacologic therapy may represent an effective strategy for halting progression (relevant to the limitations of claims 1) to more fibrotic stages of lung disease (such as UIP) that carry a dismal prognosis..
Further relevant to the instantly rejected claims, Mazzei et al teaches the value of early treatment of IPF, and also teaches in particular aspect of treatment comprising nintedanib (claim 33).  Mazzei et al teaches that the earlier patients receive treatment, the more lung function remains to be preserved.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the methods of the rejected claims to have administered a treatment for a fibrotic lung disease, as taught by both Chen et al and Mazzei et al, to an asymptomatic subject identified as having a T allele of the MUC5B promoter variant rs35705950 as taught by Mathai et al.  The skilled artisan would have been motivated to combine the relevant teachings of the cited references based on the expressed teachings of Mathai et al that rs35705950 genotype may allow early identification of IPF 
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC 103 as rendered obvious by the cited prior art.  Applicants’ arguments (p.8-11 of the Remarks of 02/02/2022) have been fully considered but are not persuasive to withdraw the rejection.  
The rejection as maintained above is based on the teachings of the prior art including:  a specific risk allele (i.e.:  a T allele of the MUC5B promoter variant rs35705950) is overrepresented in subjects with fibrotic lung disease and detected in asymptomatic relatives, as taught by Mathai et al; and the benefits of treating fibrotic lung disease early in the disease pathology (even in the absence of clinical symptoms), as taught by Chen et al.
Applicants have initially argued that the teachings of Mathai et al are “fatally flawed” when applied to the limitations of the instantly rejected claims.  Applicants 
Applicants have next argued (p.10 of the Remarks) that the teachings of Chen et al, as cited in the rejection, are “fatally flawed” and do not remedy the asserted deficiencies of Mathai et al.  Applicants assert that Chen only teaches use of chest CT 
Applicants finally argue that Mazzei et al is “fatally flawed”.  Applicants have recognized that the reference is cited “to teach that a skilled person would use nintedanib in the treatment of idiopathic pulmonary fibrosis (IPF) and that early treatment of patients with IPF is beneficial”.  Mazzei et al is not cited for any teachings of the detection of MUC5B mutation content in asymptomatic subjects, as recited in the claims.  The Examiner maintains that Mathai et al properly suggests that detecting the T allele of rs35705950 in MUC5B may allow early identification of pulmonary fibrosis in asymptomatic subjects.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mathai et al (2015) teaches that numerous studies have shown .

Applicant’s amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634